Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on March 11, 2021.  Claims 30-34 have been newly added.  No claim has been amend.   Claims 4-7, 10-14, and 16-23 were previously cancelled.  Accordingly, claims 1-3, 8-9, 15, and 24-36 are pending in the application. 

Election by Original Presentation
Newly submitted claims 35-36 are directed to an invention that is independent or distinct the invention originally claimed for the following reasons: 
Claims 35-36 are drawn to a drug delivery system or pharmaceutically acceptable salt thereof comprising a compound of formula (I), classifiable in CPC A45D 44/002.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3, 8-9, 15, and 24-33 are under consideration on the merit. 

Withdrawn Claim Rejections - 35 USC § 102
The rejections of claims 1-3, 8-9, 15, and 24-29 are rejected under 35 U.S.C. 102 in view of own admission in the specification hereby withdrawn in view of arguments dated 03/11/21.

Applicant’s arguments filed 03/11/2021 have been fully considered (see detail in response section), but they are not found persuasive. The present rejection is maintained from the office action dated 12/17/2020, but has been modified to address Applicant's amended claims of 03/11/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 8-9, 15, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bunger et al (“Bunger”, US 20030157040 A1, publication-date: August 21, 2003) and Buenger et al (“Buenger”, non-patent literature, Skin Pharmacol Physiol; vol. 17; pp. 232–237, 2004).  
Applicant claims a method for countering skin color changes caused by aging (claim 1), or for lightening of skin pores or dark colored skin pores in human skin (claim 2), comprising administering topically to a an area of the skin in need of countering skin color changes caused by aging of a subject an effective amount of at least one compatible solute of compound according to formula Ia and Ib (structures shown below) and/or its physiologically acceptable salt; and/or stereoisomers thereof.

    PNG
    media_image1.png
    155
    143
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    114
    148
    media_image2.png
    Greyscale
. 
    PNG
    media_image3.png
    186
    176
    media_image3.png
    Greyscale
 (ectoine)

Bunger is directed to use of ectoine or ectoine derivatives in cosmetic formulations (title). Bunger teaches that the use of one or more compounds selected from the compounds of formulas (Ia) and (Ib), their physiologically compatible salts and their stereo-isomeric forms, 

    PNG
    media_image4.png
    88
    105
    media_image4.png
    Greyscale
Ia, 
    PNG
    media_image5.png
    67
    103
    media_image5.png
    Greyscale
Ib; where 
    PNG
    media_image6.png
    185
    285
    media_image6.png
    Greyscale
 (abstract, [0001] to [0008] and claim 1 of Bunger; the same compounds as claimed in the instant claims 1-2, 8-9, and 24-25).  Bunger also teaches that topically applied formulations including skincare gel ([0075], the same method of topical administering as that of claim 1 and 2), cream ([0087]) comprising 1.0% of ectoin (or ectoine). Bunger recognizes that cosmetic formulations are suitable for the protection and stabilization of the nucleic acids of human skin cells against UV radiation ([0010], [0017], and [0027]) and damage to the nucleic acids of human skin cells, in particular to deoxyribonucleic acid, can lead to chronic changes in the skin ([0011]) and excessive solar skin aging or skin cancer ([0014]).
While teaching the cosmetic formulation is to reduce the skin problems, to protect and stabilize nucleic acids of human skin cells, Bunger does expressly teach skin color changes caused by aging.  The deficiency is cured by Buenger.
Buenger is directed to Ectoin: An Effective Natural Substance to Prevent UVA-Induced Premature Photoaging (title). Buenger teaches that the UVA radiation inherent in sunlight can cause damage to human skin and it plays an important role in premature and accelerated skin aging. Photoaged skin shows increased wrinkling, thickness and laxity and a yellow hue (i.e. yellowish) with areas of brown pigmentation (bridging paragraph on page 232, read on the skin color change in the instant claims 1-2 and 26-27).  Buenger also teaches that the natural substance Ectoin – from the group of compatible solutes – has now become available as a protection against skin aging (lines 3-5 of right-hand column on page 232, read on the intended purpose of countering skin color change caused by aging in the instant claims 1-2 and 26-27).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose treating aging skin color changes as taught by Buenger as the particular skin disorder to be incorporated into the topically applied formulations of Bunger.  A person of ordinary skill would have been motived to do so because Bunger has taught that generally ectoin could be incorporated into topically administered cosmetic compositions, and Buenger has confirmed that ectoine is known to be used for treatment of ago-related skin disorders. Thus, in view of the teachings Bunger and Buenger, there would have been a reasonable expectation that a method comprising topically administering an effective amount ectoine) could be successful, absent evidence to the contrary.  
Regarding the intended uses of countering kin color changes caused by aging, or for lightening of skin pores or for reduction of the number of yellow or dark colored skin pores in human skin in claims 1-2 and 30-33, it is believed that the cited prior art meets these limitations.  Bunger teaches the same method (topical use) and the same ingredients, ectoine and its derivatives, the method of Bunger would necessarily have the same function of countering kin color changes caused by aging, or for lightening of skin pores in human skin. According to MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the intended uses for making skin color even in claim 28 and for reducing unevenness of skin color in claim 29, it is believed that the cited prior art meets these limitations. Bunger teaches topical use of the same ingredients, ectoine and its derivatives, would necessarily have the same function of countering kin color changes caused by aging, or for lightening of skin pores in human skin. In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bunger et al (“Bunger”, US 20030157040 A1, publication-date: August 21, 2003) in view of Buenger et al (“Buenger”, Skin Pharmacol Physiol; vol. 17; pp. 232–237, 2004) as applied to claims 1-3, 8-9, 15, and 24-33 in view of Pinnell (US 20050089500 A1, publication-date April 28, 2005).  
The teachings of Bunger and Buenger have discussed as applied to claims 1-3, 8-9, 15, and 24-33.  Bunger and Buenger do not expressly teach the amount of ectoin in the composition as claimed. The deficiency is cured by Pinnell.
Pinnell Buenger is directed to Skin-care composition (title).  Pinnell teaches that an example of a natural non-botanic product found to improve and stabilize the hydration of the human skin is ectoin, (s)-1,4,5,6-tetrahydro-2-methyl-4-pyrimidinecarboxylic acid (C6H10N2O2) ([0007], read on the compound in the instant claims 1-2).  Pinnell also teaches that the firming creams of the invention comprise most preferably 0.2-4% ectoin and 0.2-1% Centella Asiatica extract ([0020], falling within the range of ectoin in the instant claim 34).  Pinnell indicates that commercially produced ectoin (RONACARETM., Ronacare) contains about 96% ectoin, with the remainder being hydroxyectoin and trace elements. It is easily accepted by the cells, is compatible with the cells' inherent metabolism, is non-toxic, is chemically and biologically stable, and has a high level of activity.
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the amount of ectoin as taught by Pinnell as the particular concentration to be incorporated into the topically applied formulations of Bunger because the particular ranges identified by Pinnell are predictable solutions to the problem of skin care In re Aller).  

Response to arguments
Applicant  argues (pages 3-5/11 of the remarks filed 03/11/2021) that skin aging and chronic changes, including DNA damage, taught by Bunger US ‘040 are associated with excessive solar irradiation and one of ordinary skill in the art would understand that protection should be sought regarding radiation, e.g., sunlight. Nothing in Bunger US ‘040 teaches or suggests that ectoin can be used for countering skin color changes caused by aging.  Applicant also argues (pages 6-9/11 of the remarks filed 03/11/2021) that Buenger 2004 is a reference deals with preventive effects, i.e., of UVA-induced photoaging, just like Bunger US ‘040. This reference also does not teach or suggest the claimed methods where the aging concerns the aging of the subject or effects on skin pores by application to, e.g., area of the skin in need of lightening of skin pores. 
In response to applicant’s arguments, as set forth in the rejection above, Bunger and Buenger both teach using applying at least one compatible solute compound according to formula la or lb topically to an area of skin.  The method step is the same, the active ingredient is the same the only difference is the intended use.  Unfortunately, “intent” is not an element of patentability of a method using a composition. Any prior art having the same active step(s) and the same ingredients would be relevant to the patentability of the instant claims, even if not intended as for aging skin.
Applicant  further argues (page 10/11 of the remarks) that inherency is a question of fact, not of law.

For these reasons, the rejection is maintained.

Relevant Prior Art or Reference
Chandler (non-patent literature, GM, (01), 2014) is provided, but not cited, to show the state of art at the time when the invention was filed. 
Chandler teaches that exposure to UV light is thought to account for the majority of age-related changes seen in elderly skin, and it has been estimated that up to 80% of facial ageing is attributable to sun exposure.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617